Case 3:18-cr-04683-GPC Document 235 Filed 06/08/21 PageID.2411 Page 1 of 2




 1 Gary S. Lincenberg - State Bar No. 123058
      glincenberg@birdmarella.com
 2 Darren L. Patrick - State Bar No. 310727
      dpatrick@birdmarella.com
 3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
   DROOKS, LINCENBERG & RHOW, P.C.
 4 1875 Century Park East, 23rd Floor
   Los Angeles, California 90067-2561
 5 Telephone: (310) 201-2100
   Facsimile: (310) 201-2110
 6
   Attorneys for Defendant Petr Pacas
 7
                         UNITED STATES DISTRICT COURT
 8
                      SOUTHERN DISTRICT OF CALIFORNIA
 9
10
     UNITED STATES OF AMERICA,             CASE NO. 3:18-cr-04683-GPC
11
               Plaintiff,                  NOTICE OF APPEARANCE
12
         vs.                               Assigned to Hon. Gonzalo P. Curiel
13
   JACOB BYCHAK, MARK
14 MANOOGIAN, MOHAMMED
   ABDUL QAYYUM, AND PETR
15 PACAS
           Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                             Case No. 3:18-cr-04683-GPC
                                NOTICE OF APPEARANCE
Case 3:18-cr-04683-GPC Document 235 Filed 06/08/21 PageID.2412 Page 2 of 2




 1        TO THE CLERK OF COURT AND ALL PARTIES OF RECORD:
 2        I, the undersigned attorney, enter my appearance as counsel for Defendant
 3 Petr Pacas in the above-captioned case. I certify that I am admitted to practice in
 4 this court or authorized to practice under Local Rule 83.3. Gary S. Lincenberg of
 5 Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow, P.C., who has
 6 previously appeared in this action, remains as lead counsel for Defendant Petr Pacas.
 7 DATED: June 8, 2021                  Gary S. Lincenberg
                                        Darren L. Patrick
 8
                                        Bird, Marella, Boxer, Wolpert, Nessim,
 9                                      Drooks, Lincenberg & Rhow, P.C.
10
11
                                        By:         /s/ Darren L. Patrick
12
                                                          Darren L. Patrick
13                                            Attorneys for Defendant Petr Pacas
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2                    Case No. 3:18-cr-04683-GPC
                                    NOTICE OF APPEARANCE
